IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 18, 2009
                                     No. 08-60654
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

SHERRY ANNA CORD

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:02-CR-98-1


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       Sherry Anna Cord appeals the revocation of supervised release entered on
July 15, 2008. She argues that the events that resulted in her termination from
a community corrections center were not her fault and that she showed progress
while on supervised release. She has not, however, shown that the district
court's decision was based on an error of law or a clearly erroneous assessment
of the evidence. Applying the abuse of discretion standard, we find no error. See
United States v. Grandlund, 71 F.3d 507, 509 (5th Cir. 1995).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60654

      Cord further contends that her 10-month prison sentence was
substantively unreasonable.      Cord’s sentence was within the applicable
Sentencing Guidelines range, below the statutory maximum, and imposed after
her third revocation of supervised release. Under the plain error standard, Cord
has failed to demonstrate any clear or obvious error affecting her substantial
rights. See United States v. Hernandez-Martinez, 485 F.3d 270, 273 (5th Cir.),
cert. denied, 128 S. Ct. 325 (2007).
      The judgment is AFFIRMED.




                                       2